Bell, J.,
concurring. The writer is authorized to say that the rulings made in the first paragraph of the syllabus represent the views not only of himself and Mr. Presiding Justice Beck, but also of Mr. Chief Justice Russell and Mr. Justice Gilbert, notwithstanding the two last named are dissenting from the other rulings as to the necessity of corroboration and from the judgment of reversal. If the present case is not one to which the act of 1918 is applicable, the question arises as to whether the case should be governed by the rule enunciated in Davis v. State, 120 Ga. 433 (supra), to the effect that a conviction of the offense of rape can not be had on the uncorroborated testimony of the female. The ruling so made was not by a full bench; -and there being no unanimous decision by this court to the same effect, the Justices would be free, so far as precedent is concerned, to lay down a different doctrine at any time a majority might deem it proper to do so. The writer, to whom the question is now for the first time presented, is not entirely satisfied with the soundness of the decision in the Davis case. See Noonan v. State, 117 Neb. 520 (221 N. W. 434, note), and cit.; 60 A. L. R. 1124, 52 C. J. 1039, § 131. There are certain considerations, however, which constrain him to apply the rule in the present case, regardless of its correctness. The decision in the Davis case has been followed by the profession and by the trial courts, passively at least, for more than a quarter of a century; and if the writer alone should join the ranks of the present dissenting Justices, such action would result only in an evenly divided bench, *549causing the present judgment and others of like kind to be affirmed by operation of law and creating confusion as to the proper rule to be followed. It is deemed more desirable to apply the doctrine of that case than to attempt to overthrow it, when the effort to do so could result only in an even division of the Justices.
Furthermore, the present case was tried upon the theory that corroboration was necessary. The attorneys on each side proceeded upon that assumption, as did also the trial judge. Neither the solicitor-general nor the attorney-general has contended that corroboration was unnecessary, but the contrary has been impliedly conceded. In these circumstances it would hardly be a fair disposition of the case, either fox the court to hold that corroboration was unnecessary and thereby affirm the judgment, or for the judgment to be affirmed in consequence of an evenly divided bench. Since the writer is of the opinion that the rule of the Davis case should be applied in the case at bar for the reasons stated, he deems it unnecessary to commit himself at this time as to whether the rule is sound or unsound as a legal principle, and that question remains open so far as the writer is concerned.